DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 10/20/20. Claims 1-13 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claims 1 and 6, the specification has failed to provide support or disclosure for the claimed feature of “determining whether to perform an error correction operation”.  For instance, the steps for detecting errors in order to determining the error correction operation are not disclosed. Therefore, the claimed feature is being given its broadest reasonable interpretation, as known in the art, in order to expedite prosecutions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/133982 (hereinafter D2).
Claim 13. D2 discloses a memory system comprising: a memory controller (e.g. item 102, fig. 1) configured to transmit a repair command (e.g. [0066]-[0067]); and a memory device configured to receive the repair command, wherein the memory device includes: a memory cell array including a plurality of cells coupled to a repair-requiring normal row (e.g. failed rows [0064]) and a redundant row (e.g. [0064]); an access circuit configured to activate the repair-requiring normal row and the redundant row in response to the repair command (e.g. [0067]-[0078]), and back up data, which is stored in cells coupled to the repair-requiring normal row into cells coupled to the redundant row (e.g. [0062]-[0063]); and a repair circuit configured to replace the repair-requiring normal row with the redundant row after the data is backed up (e.g. [0064]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/104840 (hereinafter D1) and further in view of Yogev et al (US2010/0142275).
Claim 1: D1 teaches a method for operating a memory, comprising: determining whether to perform an error correction operation (e.g. [0016] or correctable error is detected [0079]); generating an internal address in response to the determination of performing the error correction operation (e.g. using addresses to access memory locations [0016]); reading data from memory cells that are selected based on the internal address and an error correction code corresponding to the data; performing an error correction operation on the data based on the error correction code to produce an error-corrected data (e.g. perform a scrubbing operation[0017] – or re-read the affected area by atomic read-correct-write [0079] ); writing the error-corrected data and an error correction code corresponding to the error-corrected data into the memory cells (e.g. scrubbing function [0017]); determining one or more regions among regions in the memory as a repair-requiring region based on an error detected when the error correction operation is performed (e.g. failed location [0092], [0237]-[0238]); and repairing the repair-requiring region with the redundant region (e.g. [0092]-[0095] & [0124]).
Not explicitly taught by D1 is receiving a first command and backing up the data and the error correction code, which are stored in the repair-requiring region, into a redundant region in response to the first command. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed Yogev et al (e.g. [0170], [0172], fig. 8a & fig. 8b). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of D1 with the one taught by Yogev et al in order to efficiently recover data.

Claim 2: D1 and Yogev et al teach  the method of claim 1, wherein the backing up of the data and the error correction code stored in the repair-requiring region into the redundant region comprises performing a read operation and a write operation multiple times (e.g. [0173] – Yogev et al). 

Claim 3: D1 and Yogev et al teach the method of claim 1, wherein after applying the first command to the memory, a memory controller does not apply a subsequent command for a set time longer than a time required for performing the backup operation and the repair operation (e.g. [0079], [0082] ARCW – D1).

Claim 4: D1 and Yogev et al teach the method of claim 1, wherein the memory notifies a memory controller of whether the backup operation and the repair operation are completed or not (e.g. [0079], [0082] – D1. every operation is locked until the repair operation or ARCW is complete, which implies that a completion signal is needed to continue operation). Claim 5: D1 and Yogev et al teach the method of claim 1, wherein the error correction operation is determined to be performed by receiving a second command (e.g. [0079- D1).

Claim 6: D1 teach A memory, comprising: a normal location and a redundant location (e.g. [0124]); an access circuit for accessing the normal location and the redundant location; an address generating circuit that generates an internal address in response to a determination of performing an error correction operation(e.g. using addresses to access memory locations [0016]); an error correction code generating circuit that generates an error correction code corresponding to write data, based on the write data (e.g. [0068]0; an error correction circuit that detects and corrects an error of read data based on an error correction code corresponding to the read data (e.g. [0068]); a history storage circuit (e.g. item 534, fig. 5) that determines one or more regions among regions of the normal cell array as a repair-requiring region based on the error detected by the error correction circuit (e.g. [0131]); and a repair circuit for replacing the repair-requiring region of the normal cell array with a redundant region of the redundant cell array (e.g. [0124]).
Not explicitly taught by D1 is that when the first command is applied, the access circuit performs backup of the data and the error correction codes, which are stored in the repair-requiring region of the normal cell array, into the redundant region, and the repair circuit replaces the repair-requiring region with the redundant region after the backup is completed. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed Yogev et al (e.g. [0170], [0172], fig. 8a & fig. 8b).  Yogev et al also teach spare block (e.g. [0046], [0140]) comprising memory cells Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of D1 with the one taught by Yogev et al in order to efficiently recover data.
Claim 7: D1 and Yogev et al teach the memory of claim 6, wherein when the error correction operation is performed, the access circuit reads data and an error correction code from the memory cells that are selected based on the internal address in the normal cell array, the error correction circuit performs an error correction operation on the data that are read through the access circuit, based on the error correction code which is read through the access circuit to produce error-corrected data, and the access circuit writes the error-corrected data and an error correction code corresponding to the error-corrected data into the memory cells selected based on the internal address (e.g. scrubbing function [0017]- D1).

Claim 12: D1 and Yogev et al teach the memory of claim 6, wherein the error correction operation is determined to be performed by receiving a second command (e.g. [0079- D1).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and Yogev et al as applied to claim 6 above, and further in view of Earl et al (US2008/0016392 A1).Claim 8: D1 and Yogev et al teach the memory of claim 6, but fail to teach that the access circuit includes: a row decoder for selecting rows to be accessed in the normal cell array and the redundant cell array; a sense amplifier array for sensing and amplifying data of the rows selected by the row decoder and an error correction code; a column decoder for selecting columns to be accessed in the normal cell array and the redundant cell array; an input/output (JO) sense amplifier for transferring the data of the columns selected by the column decoder and the error correction code to the error correction circuit; and a write driver for delivering data to be written and the error correction code to the columns selected by the column decoder. However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Earl et al (e.g. fig. 3- fig. 5). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known circuit configuration of the teaching of D1 and Yogev et al, since such a modification would have involved applying a known technique to a known device ready for improvement to yield predictable results.

Claim 9. D1, Yogev et al and  Earl et al implicitly teach the memory of claim 8, wherein the access circuit includes: when the error correction operation is performed, the data of the memory cells selected based on the internal address in the normal cell array and the error correction code are transferred to the error correction circuit through the sense amplifier array, the column decoder, and the IO sense amplifier, the error correction code generating circuit generates an error correction code corresponding to data whose error is corrected by the error correction circuit, and the error-corrected data and the error correction code corresponding to the error-corrected data are written into the selected memory cells through the write driver, the column decoder, and the sense amplifier array (e.g. [0050]-[0052] – Earl).

Claim 10: D1, Yogev et al and  Earl et al implicitly teach the memory of claim 8, wherein the backup includes: a first operation of transferring the data stored in the repair-requiring region and the error correction code to the error correction circuit through the sense amplifier array, the column decoder, and the IO sense amplifier, and a second operation of generating, by the error correction code generating circuit, an error correction code corresponding to the data whose error is corrected by the error correction circuit, and writing the error-corrected data and the error correction code corresponding to the error-corrected data into the redundant region through the write driver, the column decoder, and the sense amplifier array (e.g. [0170], [0172], fig. 8a & fig. 8b - Yogev).

Claim 11: D1, Yogev et al and  Earl et al implicitly teach the memory of claim 10, wherein during the backup, each of the first operation and the second operation are performed multiple times (e.g. [0170], [0172], fig. 8a & fig. 8b - Yogev).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/24/2022